Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 
Response to Amendment
2.	Claim 17 has been amended and claim 22 added as requested in the amendment filed on July 29, 2021. Following the amendment, claims 17, 20 and 22 are pending in the instant application.
3.	Claims 17, 20 and 22 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on July 29, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 17 and 20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 7 of Paper mailed on November 20, 2020 and in section 5 of Paper mailed on April 29, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant submits at p. 3 of the Response that claim 17 has been amended “to recite, in part, “wherein the antibody specifically binds to neuron-derived exosomes, astrocyte-derived exosomes, oliogodendrocyte-derived exosomes, and/or microglia-derived exosomes.” Antibodies to the recited subtypes of exosomes can be readily identified by one of ordinary skill in the art. Additionally, the specification and examples disclose a representative number of antibodies that specifically bind to exosomes (See e.g., [0006], [0031], [0036], and Examples 1, 6-13 of the instant application). Example 1 demonstrates that an anti-human NCAM antibody can be used to isolate exosome from a blood sample. Example 9 show that an anti-human CD171 can be used to isolate exosome from a blood sample. Further, antibodies to exosomes are known in the art”. 
Claims 17 and 20, as currently presented, require possession of the antibodies that specifically bind to neuron-derived exosomes, astrocyte-derived exosomes, oligodendrocyte-derived exosomes, and/or microglia-derived exosomes. The claims do not require that these antibodies possess any particular clearly disclosed structure, conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of molecular embodiments that is defined only by reference to the binding structure, wherein the binding structure is the cell surface of specific cell types. The specification does not disclose anything about the structure of the antibodies or even the structure of the binding substrate. There is no description of any structure/function correlation, and it is not even clear how large is the genus of antibodies, which are critical to practice the invention. The Examiner maintains that reciting an exosome as a cellular structure does not satisfy the written description requirement for an antibody that binds to it. 
Applicant is reminded that the requirement for written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is separate and distinct from the enablement requirement of that paragraph. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991). Compliance with the written description requirement is a question of fact. Id.
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. EliLilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997 Lilly were directed generically to vertebrate or mammalian insulin cDNAs. See id. at 1567, 43 USPQ2d at 1405. The court held that a structural description of a rat cDNA was not an adequate description of these broader classes of cDNAs.
The Lilly court explained that
a generic statement such as... 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.
Id. at 1568, 43 USPQ2d at 1406. Finally, the Lilly court set out exemplary ways in which a genus of cDNAs could be described:
A description of a genus of cDNAs may be achieved by means
of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
Id. at 1569.
Applicant argues that those skilled in the art can identify the antibodies that are in Applicant’s possession by using an assay. While this has been fully considered it is not persuasive that the use of an assay can support written description, see University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 918, 925, 69 USPQ2d 1888, "893 (Fed. Cir. 2004). In University of Rochester, the patent claimed a method of selectively inhibiting the enzyme PGHS-2 (also known as COX-2) by "administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product in a human." The patent "described in detail how to make cells that express either COX-1 or COX-2, but not both..., as well as 'assays for screening Id. at 927, 69 USPQ2d at 1895. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See id. ("As pointed out by the district court, the '850 patent does not disclose just 'which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.'... Without such disclosure, the claimed methods cannot be said to have been described."). 
In the instant case, there is no disclosure of sufficiently detailed, relevant identifying characteristics, such as other physical and/or chemical properties, or functional characteristics, that when coupled with a known or disclosed correlation between function and structure (i.e., the sequence), or some combination of such characteristics, would constitute an adequate written description of the claimed invention. All that is disclosed is the requirement for the antibodies to bind to neuron-derived exosomes, astrocyte-derived exosomes, oliogodendrocyte-derived exosomes, and/or microglia-derived exosomes, and preferred examples of such antibodies that belong to the recited genus. Granted, those skilled in the art could screen antibodies for their binding abilities to identify those that are within the Applicant’s invention. That, however, does not make up for the deficiency of the specification's description. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

The following is a quotation of 35 U.S.C. 112(d):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 depends from claim 17, which is limited to antibodies that specifically bind to neuron-derived exosomes, astrocyte-derived exosomes, oliogodendrocyte-derived exosomes, and/or microglia-derived exosomes, while claim 22 encompasses anti-CD9 and anti-CD81 antibodies, which bind to other types of cells, thus making claim 22 of broader scope and therefore improperly dependent. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 17, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,203,342. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘342 patent encompass a method, which recites identical goal, steps, and uses the same anti-NCAM and anti-CD171 antibodies, thus fully anticipating the subject matter of the instant claims 17, 20 and 22.

Conclusion
8.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
November 30, 2021